OPINION — AG — A PARTICIPATING SHAREHOLDER OF A CREDIT LIFE OR DISABILITY INSURANCE COMPANY WHO, IN ADDITION TO COMPENSATION PAID TO OR FOR THE BENEFIT OF THE SHAREHOLDER, RECEIVES, DIRECTLY OR INDIRECTLY, A DIVIDEND OR DISTRIBUTION OF EARNINGS SOLELY CALCULATED OR DERIVED FROM THE PROFITS OF INSURANCE BUSINESS PLACED WITH THE INSURER WHICH OPERATES A PERMIT TO RETURN TO SUCH SHAREHOLDER IN EXCESS OF THE PRESCRIBED PERCENTAGE LIMITS OF PREMIUM IS VIOLATIVE OF RULES PROMULGATED UNDER AUTHORITY OF 14A O.S. 1971 [14A-1971], 4-203(B) CITE: 14A O.S. 1971 [14A-1971], 4-203, 14A O.S. 1971 [14A-1971], 4-112, 18 O.S. 1971 1.1 [18-1.1] [18-1.1], 36 O.S. 1971 101 [36-101] (CONSUMER CREDIT CODE, CORPORATIONS, INSURANCE) (MANVILLE T. BUFORD)  14A O.S. 1-101 [14A-1-101], 14A O.S. 4-203 [14A-4-203](B)